DETAILED ACTION
This action is in response to the application filed 1/29/2020. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 1/29/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Specifically, Claim 1 states “to determine, based on the estimated data input/output speed, a buffering ratio of pieces of 10buffered data, temporarily stored in at least one first memory block, with respect to pieces of inputted data …”. Here, it is unclear as to what is meant by “a buffering ratio of pieces of buffered data, temporarily stored in at least one first memory block, with respect to pieces of inputted data”. For example, it is unclear if this means we are determining a ratio of the data that is already buffered in the at least one first memory block, or if we are determining a ratio of the amount of data to store/buffer in the first block compared to the amount of data to store in the second block.  The Examiner notes that as shown in [0030] of the Specification it appears this is intended to claim determining a ratio of the amount of data to buffer in the first block compared to the second block, and therefore the Examiner is interpreting the claim in this fashion for the purposes of examination. Claims 2-11 inherit the deficiency of claim 1 above.
Claim 12 recites similar limitations to claim 1 and is therefore rejected under the same rationale. Claims 13-20 inherit the deficiency of claim 12 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 9-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trika et al (US 2010/0169604 A1)(hereafter referred to as Trika) in view of Asano (US PGPUB No US 2020/0073795 A1)(hereafter referred to as Asano).
Regarding Claim 1, Trika discloses:
A memory system, comprising: a memory device including one or more first memory blocks, each including a memory cell storing a 1-bit data (NAND device comprising single-level cell (SLC) NAND flash media [0011][0013]), and one or more 5second memory blocks, each including a memory cell storing a multi- bit data (NAND device comprising multi-level cell (MLC) NAND flash media [0012][0013]); and a controller (memory controller  [0021]) configured to determine, based on the estimated data input/output speed, a buffering ratio of pieces of 10buffered data, temporarily stored in at least one first memory block, with respect to pieces of inputted data in order to program the pieces of inputted data in at least one second memory block according to a request of the external device (Incoming writes are split between tier 1 (SLC, buffered data) and tier 2 (MLC, inputted data) by the memory controller [0021][0010] “The ratio of the split between the single-level cell(SLC) and the multi-level cell (MLC) NAND flash media is based upon an expected workload, disk caching policies and NAND management policies.” [0026]).

a controller configured to estimate a data input/output speed of an operation requested by an external device and to determine based on the estimated data input/output speed (Asano discloses determining whether to write to SLC or MLC memory “according to the write bandwidth that determines a write speed requested from the host to the SSD” [0095])
However Asano discloses:
a controller configured to estimate a data input/output speed of an operation requested by an external device and to determine based on the estimated data input/output speed (Asano discloses determining whether to write to SLC or MLC memory “according to the write bandwidth that determines a write speed requested from the host to the SSD” [0095])
The disclosures by Trika and Asano are analogous to the claim invention because they are in the same field of endeavor of MLC and SLC memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Trika and Asano before them, to modify the teachings of Trika to include the teachings of Asano as Asano discloses that determining whether to provide an SLC or MLC write based on write bandwidth can improve the efficiency of the device by reducing the storage capacity required to which user data is written to in the first SLC mode. Asano: [0075].
Regarding Claim 2, Trika in view of Asano discloses all of the elements of claim 1 as shown above.
Trika in view of Asano also discloses:
wherein the controller is configured to: divide the pieces of inputted data into two groups based on the buffering ratio (Trika: Incoming writes are split between tier1 (SLC, buffered data) and tier2 (MLC, inputted data) [0010] “The ratio of the split between the single-level cell (SLC) and the multi-level cell (MLC) NAND flash media is based upon an expected workload, disk caching policies and NAND management policies.” [0026][Fig 1]); perform a first program operation of a piece of data in a first of 20the two groups to the one or more first memory blocks (Trika: The tier 1 data is stored on the SLC flash media [0011][Fig 1]); and perform a second program operation of another piece of data in a second of the two groups to the one or more second memory blocks (Trika: The tier 2 data is stored on the MLC flash media [0012][Fig 1]).

Regarding Claim 9, Trika in view of Asano discloses all of the elements of claim 1 as shown above.
Trika in view of Asano also discloses:
wherein the controller is configured to copy the pieces of buffered data temporarily stored in the one or more first memory blocks into the one or more second memory blocks when the memory device is in an idle state (Asano discloses where the user data that was written into the SLC blocks is read and written into the QLC blocks when the SSD is in an idle state [0135]).  
The disclosures by Trika and Asano are analogous to the claim invention because they are in the same field of endeavor of MLC and SLC memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Trika and Asano before them, to modify the teachings of Trika to include the teachings of Asano as Asano discloses that writing data from SLC into MLC during an idle state improves the economic efficiency of the device by making it possible to reduce the SLC storage capacity while still satisfying a write bandwidth requirement. Asano: [0143].

Regarding Claim 10, Trika in view of Asano discloses all of the elements of claim 1 as shown above.
Trika in view of Asano also discloses:
wherein the one or more second memory blocks include at least one double-level cell, at least one triple-level cell, or at least one quad-level cell (Trika discloses that the flash memory device can comprise multi-level cell (MLC) memory (i.e. double-level cell memory) [0012]).  

Regarding Claim 11, Trika in view of Asano discloses all of the elements of claim 1 as shown above.
Trika in view of Asano also discloses:
wherein memory cells of the one or more first memory blocks have the same structure as memory cells of the one or more second memory blocks (Asano discloses that “any area in the MLC flash memory (for example, any one or more blocks) may be used as an SLC area configured to store only one bit per memory cell” (i.e. the same cells (same structure) can store SLC and MLC data) [0053-0054]), and the controller is configured to store respective 1-bit data in the memory cells of the one or more first memory blocks and respective 20multi-bit data in the memory cells of the one or more second memory blocks (Asano: Cells that are serving as SLC areas store one bit per memory cell, where the cells serving as MLC areas store two bits per memory cell [0053-0054]).  
The disclosures by Trika and Asano are analogous to the claim invention because they are in the same field of endeavor of MLC and SLC memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Trika and Asano before them, to modify the teachings of Trika to include the teachings of Asano as both Trika and Asano disclose MLC memory. Therefore, it is applying a known technique (utilizing MLC cells as SLC) to a known device (memory system with MLC memory as disclosed by Trika) ready for improvement to yield predictable results (increasing write speed by utilizing MLC as SLC memory for SLC writes). MPEP 2143.

Regarding Claim 12, Trika discloses:
A method for operating a memory system comprising a memory device including one or more first memory blocks each 67including a memory cell storing a 1-bit data (NAND device comprising single-level cell (SLC) NAND flash media [0011][0013]) and one or more second memory blocks each including a memory cell storing a multi-bit data (NAND device comprising multi-level cell (MLC) NAND flash media [0012][0013]), the method comprising; receiving pieces of inputted data transmitted from an external 5device (receiving incoming writes [0009]); determining, based on the estimated data input/output speed, a buffering ratio of pieces of buffered data, temporarily stored in the 10one or more first memory blocks, to pieces of inputted data; and determining, based on the buffering ratio, whether to program the pieces of inputted data either into the one or more first memory blocks or into the one or more second memory block (Incoming writes are split between tier 1 (SLC, buffered data) and tier 2 (MLC, inputted data) by the memory controller [0021][0010] “The ratio of the split between the single-level cell(SLC) and the multi-level cell (MLC) NAND flash media is based upon an expected workload, disk caching policies and NAND management policies.” [0026]).
While Trika discloses determining a write ratio between SLC and MLC based on expected workload and management policies, Trika does not explicitly disclose that the expected workload or management policies reflect an I/O speed. Therefore Trika does not explicitly disclose:
estimating a data input/output speed of an operation requested by the external device (Asano discloses determining whether to write to SLC or MLC memory “according to the write bandwidth that determines a write speed requested from the host to the SSD” [0095]);
However Asano discloses:
estimating a data input/output speed of an operation requested by the external device (Asano discloses determining whether to write to SLC or MLC memory “according to the write bandwidth that determines a write speed requested from the host to the SSD” [0095]);
The disclosures by Trika and Asano are analogous to the claim invention because they are in the same field of endeavor of MLC and SLC memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Trika and Asano before them, to modify the teachings of Trika to include the teachings of Asano as Asano discloses that determining whether to provide an SLC or MLC write based on write bandwidth can improve the efficiency of the device by reducing the storage capacity required to which user data is written to in the first SLC mode. Asano: [0075].

Regarding Claim 13, Trika in view of Asano discloses all of the elements of claim 12 as shown above.
Trika in view of Asano also discloses:
further comprising: dividing the pieces of inputted data into two groups based on the buffering ratio (Trika: Incoming writes are split .

Regarding Claim 19, Trika in view of Asano discloses all of the elements of claim 12 as shown above.
Trika in view of Asano also discloses:
further comprising:  20copying the pieces of buffered data temporarily stored in the one or more first memory blocks into the one or more second memory blocks when the memory device is in an idle state (Asano discloses where the user data that was written into the SLC blocks is read and written into the QLC blocks when the SSD is in an idle state [0135]).
The disclosures by Trika and Asano are analogous to the claim invention because they are in the same field of endeavor of MLC and SLC memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Trika and Asano before them, to modify the teachings of Trika to include the teachings of Asano as Asano discloses that writing data from SLC into MLC during an idle state improves the economic efficiency of the device by making it possible to reduce the SLC storage capacity while still satisfying a write bandwidth requirement. Asano: [0143].

Regarding Claim 20, Trika in view of Asano discloses all of the elements of claim 12 as shown above.
Trika in view of Asano also discloses:
wherein memory cells 70of the one or more first memory blocks and memory cells of the one or more second memory blocks have the same structure (Asano discloses that “any area in the MLC flash memory (for example, any one or more blocks) may be used as an SLC area configured to store only one bit per memory cell” (i.e. the same cells (same structure) can store SLC and MLC data) [0053-0054]).
The disclosures by Trika and Asano are analogous to the claim invention because they are in the same field of endeavor of MLC and SLC memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Trika and Asano before them, to modify the teachings of Trika to include the teachings of Asano as both Trika and Asano disclose MLC memory. Therefore it is applying a known technique (utilizing MLC cells as SLC) to a known device (memory system with MLC memory as disclosed by Trika) ready for improvement to yield predictable results (increasing write speed by utilizing MLC as SLC memory for SLC writes). MPEP 2143.

Claims 7 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Trika in view of Asano and further in view of McCombs (US Patent No US 5778194)(hereafter referred to as McCombs).
Regarding Claim 7, Trika in view of Asano discloses all of the elements of claim 1 as shown above.
Trika in view of Asano does not explicitly disclose:
wherein the controller is configured to: receive a real time clock (RTC) inputted from the external device; 15and determine the data input/output speed based on an amount of data inputted or outputted between two times established based on the real time clock 
However, McCombs discloses:
wherein the controller is configured to: receive a real time clock (RTC) inputted from the external device (McCombs: Bus monitor software can use a conventional computer system real time clock to calculate the total number of clock cycles occurring during a time period [Col 5 Lines 43-52]);  15and determine the data input/output speed based on an amount of data inputted or outputted between two times established based on the real time clock (McCombs: The bus monitoring apparatus can calculate the number of clock cycles used for bus transactions during a predetermined time interval compared to the total number of cycles available to determine the bus efficiency/speed [Col 3 Lines 43-59])
The disclosures by Trika, McCombs and Asano are analogous to the claim invention because they are in the same field of endeavor of storage operations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Trika, McCombs 

Regarding Claim 17, Trika in view of Asano discloses all of the elements of claim 12 as shown above.
Trika in view of Asano does not explicitly disclose:
wherein estimating the data input/output speed includes:  5receiving a real time clock (RTC) inputted from the external device; and determining the data input/output speed based on an amount of data inputted or outputted between two times established based on the real time clock 
However, McCombs discloses:
wherein estimating the data input/output speed includes:  5receiving a real time clock (RTC) inputted from the external device (McCombs: Bus monitor software can use a conventional computer system real time clock to calculate the total number of clock cycles occurring during a time period [Col 5 Lines 43-52]); and determining the data input/output speed based on an amount of data inputted or outputted between two times established based on the real time clock (McCombs: The 
The disclosures by Trika, McCombs and Asano are analogous to the claim invention because they are in the same field of endeavor of storage operations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Trika, McCombs and Asano before them, to modify the teachings of Trika and Asano to include the teachings of McCombs as both Asano and McCombs disclose determining I/O speed. Therefore it is applying a known technique (using a RTC to measure I/O speed) to a known device (memory device discloses by Trika and Asano) ready for improvement in order to yield predictable results (utilizing a RTC to efficiently measure I/O speed). MPEP 2143.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Trika in view of Asano and further in view of Agarwal et al. (US PGPUB No US 2016/0092129 A1)(hereafter referred to as Agarwal).
Regarding Claim 8, Trika in view of Asano discloses all of the elements of claim 1 as shown above.
Trika in view of Asano does not explicitly disclose:
wherein the controller is configured to: check whether a usage of the first memory blocks is equal to or greater than a fourth threshold; and 66copy the pieces of buffered data temporarily stored in the one or more first memory blocks into the one or more second memory blocks in response to the usage of the first memory blocks being equal to or greater than the fourth threshold. 
However, Agarwal discloses:
wherein the controller is configured to: check whether a usage of the first memory blocks is equal to or greater than a fourth threshold (Agarwal: Controller detects that the number of free blocks have dropped below a threshold (i.e. the usage of the memory blocks is greater than a threshold) [0037]); and 66copy the pieces of buffered data temporarily stored in the one or more first memory blocks into the one or more second memory blocks in response to the usage of the first memory blocks being equal to or greater than the fourth threshold (Agarwal: In response to the detection, the valid data in a SLC block is folded/copied to the MLC blocks [0037]).
The disclosures by Trika, Agarwal and Asano are analogous to the claim invention because they are in the same field of endeavor of SLC/MLC storage operations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Trika, Agarwal and Asano before them, to modify the teachings of Trika and Asano to include the teachings of Agarwal as Agarwal disclose that folding data from SLC to MLC in logical groups can 

Regarding Claim 18, Trika in view of Asano discloses all of the elements of claim 12 as shown above.
Trika in view of Asano does not explicitly disclose:
further comprising: checking whether a usage of the first memory blocks is equal to or greater than a fourth threshold; and copying the pieces of buffered data temporarily stored in at least 15one of the one or more first memory blocks into the one or more second memory blocks in response to the usage of the first memory blocks being equal to or greater than the fourth threshold 
However, Agarwal discloses:
further comprising: checking whether a usage of the first memory blocks is equal to or greater than a fourth threshold (Agarwal: Controller detects that the number of free blocks have dropped below a threshold (i.e. the usage of the memory blocks is greater than a threshold) [0037]); and copying the pieces of buffered data temporarily stored in at least 15one of the one or more first memory blocks into the one or more second memory blocks in response to the usage of the first memory blocks being equal to or greater than the fourth threshold (Agarwal: In response to the detection, the valid data in a SLC block is folded/copied to the MLC blocks [0037])

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Trika, Agarwal and Asano before them, to modify the teachings of Trika and Asano to include the teachings of Agarwal as Agarwal disclose that folding data from SLC to MLC in logical groups can improve the performance and efficiency of the memory device as only part of the data needs to be moved. Agarwal: [0004]

Allowable Subject Matter
Claims 3-6 and 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 3, Claim 3 states “wherein the 64controller is configured to: use the one or more first memory blocks as a buffer for temporarily storing the pieces of buffered data when the data input/output speed is faster than a first threshold;  5program the pieces of inputted data to the one or more second memory blocks without temporarily storing the pieces of inputted data in the one or more first memory blocks when the data input/output speed is slower than a second threshold; and perform garbage collection on at least one of the first memory 10blocks and use another of the first memory blocks as the buffer when the data input/output speed is slower than or equal to the first threshold and faster than or equal to the second threshold.” The Examiner 
Regarding Claim 6, Claim 6 states, “wherein the controller is configured to: use the one or more first memory blocks as a buffer for 65temporarily storing the pieces of buffered data when the data input/output speed is faster than a first threshold; perform garbage collection on at least one of the first memory blocks and use another of the first memory blocks as the buffer when 5the data input/output speed is slower than a second threshold; and program the pieces of inputted data to the one or more second memory blocks without temporarily storing the pieces of inputted data in the one or more first memory blocks when the data input/output speed is slower than or equal to the first threshold and faster than or 10equal to the second threshold
Claim 14 recites similar limitations to claim 3 and would be allowable under the same rationale. Claim 15 would be allowable at least due to its dependency on claim 14.
Claim 16 recites similar limitations to claim 6 and would be allowable under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183